DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of November 5, 2020. The rejections are stated below. Claims 2-14 are pending and have been examined.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.



Response to Amendment/Arguments
3. 	Applicant terminal disclaimer was approved on November 5, 2020 so there for the double patenting rejection has been withdrawn.  Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ketchum et al. [US Patent No. 7,181,424 B1] in view of Morin  et al. [US Pub No. 2003/0171969 A1].

6.	Regarding claim 2, Ketchum discloses a trading device comprising:
a market data interface configured to electronically receive market information from an electronic exchange (interface Col. 4 lines 1-20).
Ketchum does not disclose however Morin teaches an electronic display configured to display a display region including a first set of plurality of axially aligned price levels determined from the market information and to display an item of interest along the first set of plurality of axially aligned price levels according to a value of the item of interest determined from the market information (re-arrange windows, 0091). 
Ketchum does not disclose however Morin teaches an electronic processor coupled with the electronic display and configured to cause the electronic display to initiate repositioning of the first set of plurality of axially aligned price levels to a second set of axially aligned price levels in response to receiving a change in the value of the 

7.	Regarding claim 3, Ketchum discloses the trading device of claim 2, where subsequent to repositioning the first set of plurality of axially aligned price levels to the second set of axially aligned price levels, the item of interest is displayed relative to a designated location in the display region (Col. 13 lines 9-20).

8.	Regarding claim 4, Ketchum discloses the trading device of claim 2, where the item of interest represents at least one of a best bid price, a best ask price, a moving average of the inside market, and a last traded price (Col. 4 lines 26-50).

9.	Regarding claim 5, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to determine the value of the item of interest according to an equation (Col. 13 lines 9-20).

10.	Regarding claim 6, Ketchum discloses the trading device of claim 2, where the item of interest comprises a user-defined indicator (Col. 13 lines 9-20).

11.	Regarding claim 7, Ketchum discloses the trading device of claim 2, where electronic processor is further configured to reposition the first set of plurality of axially aligned price levels to the second set of axially aligned price levels to center the item of interest relative to the display region (Col. 13 lines 9-20).

12.	Regarding claim 8, Ketchum discloses the trading device of claim 2, where the predetermined rate comprises speeds between substantially 50 pixels per second and substantially 200 pixels per second (Col. 13 lines 9-20)..

13.	Regarding claim 9, Ketchum discloses the trading device of claim 2, where the predetermined rate comprises any of a fixed rate and a variable rate (Col. 13 lines 9-20)..

14.	Regarding claim 10, Ketchum discloses the trading device of claim 2, where the predetermined rate changes based on at least one of the item of interest being repositioned, and a location of the item of interest (Col. 13 lines 9-20).

15.	Regarding claim 11, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to:
cause the electronic display to display an order entry region having a plurality of order entry locations, where each order entry location of the plurality of order entry locations corresponds to at least one of the first set of plurality of axially aligned price 
initiate placement of a trade order responsive to receiving the user command, where the trade order comprises an order price determined according to a price level corresponding to the at least one order entry location (Col. 14 lines 55-65).

16.	Regarding claim 12, Ketchum discloses the trading device of claim 2, where the user command comprises a selection of the at least one order entry location via a single action of a user input device (Col. 2 lines 46-64).


17.	Regarding claim 13, Ketchum discloses the trading device of claim 2, where the single action comprises any of a single click of the user input device and a double click of the user input device (Col. 2 lines 46-64).

18.	Regarding claim 14, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to set a plurality of order parameters in response to receiving the user command (Col. 14 lines 55-65).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692